Case 1:18-cv-00378-HG-KSC Document 9 Filed 10/09/18 Page 1 of 3   PageID #: 39



 JOSEPH K. KAMELAMELA 2493
 Corporation Counsel

LOCKEY WHITE              10487
JOHN MUKAI               5344
Deputies Corporation Counsel
County of Hawai 'i
Office of the Corporation Counsel
101 Aupuni Street, Suite 325
Hilo, Hawai 'i 96720
Telephone: (808) 961-8251
Facsimile: (808) 961-8622
Email: Lockey.White@hawaiicounty.gov

 Attorneys for Defendants
  HAWAI'I POLICE DEPARTMENT, PAULK. FERREIRA, in his official
  and individual capacities AND HARRY S. KUBOJIRI, in his official and
  individual capacities

                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAI'I

 JAMIL. HARPER,                        Civil No. CV 18-00378-HG-KSC
                                       (Other Non-Vehicle Tort)
             Plaintiff,
                                       STIPULATION AND ORDER TO
       vs.                             REMAND ACTION TO STATE COURT

 HAWAI'I POLICE DEPARTMENT;
 PAULK. FERREIRA, in his official
 and individual capacities; HARRY S.
 KUBOJIRI, in his official and
 individual capacities; and DOE
 DEFENDANTS 1-50,

                    Defendants.
Case 1:18-cv-00378-HG-KSC Document 9 Filed 10/09/18 Page 2 of 3            PageID #: 40




 STIPULATIO N AND ORDER TO REMAND ACTION TO STATE COURT

        It is hereby stipulated and agreed between Plaintiff JAMIL. HARPER

 ("Plaintiff') and Defendants HAWAI'I POLICE DEPARTMENT; PAUL K.

 FERREIRA, in his official and individual capacities; HARRY S. KUBOJIRI, in

 his official and individual capacities ("County Defendants") as follows:

        1.    Plaintiff did not intend to plead any federal cause of action in the

 Complaint filed in the Third Circuit of the State ofHawai'i, Case Number 18-1-

 109K, which is the subject of the Notice of Removal by the County Defendants,

 nor does Plaintiff currently intend to amend the Complaint to add a federal cause

 of action.

       2.     Plaintiff and the County hereby stipulate to having this matter

 remanded to the Circuit Court of the Third Circuit of the State ofHawai'i.

       3.     Each party to bear their own fees and costs.

       Dated: Kailua-Kona Hawai'i, October 5, 2018.

                                        JAMIL. HARPpR, Plaintiff


                                        By Isl Jason R. Kwiat
                                           JASONR. KWIAT
                                           His Attorney




                                           2
Case 1:18-cv-00378-HG-KSC Document 9 Filed 10/09/18 Page 3 of 3              PageID #: 41




       Dated: Hilo, Hawai'i, October 5, 2018.

                                              HAWAI'I POLICE DEPARTMENT, PAUL
                                              K. FERREIRA, in his official and individual
                                              capacities, AND HARRY S. KUBOJIRI, in
                                              his official and individual capacities,
                                              Defendants

                                              By Isl Lockey E. White
                                                LOCKEY E. WHITE
                                                Deputy Corporation Counsel
                                                Their Attorney



 APPROVED      ~ S-~E
               SiArfra"1   Ll~~"1;rf 0 1 ~1




                                                3
